Name: 2013/400/CFSP: Political and Security Committee Decision EUCAP NESTOR/3/2013 of 23Ã July 2013 on the appointment of the Head of the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Africa;  transport policy;  international affairs
 Date Published: 2013-07-27

 27.7.2013 EN Official Journal of the European Union L 202/23 POLITICAL AND SECURITY COMMITTEE DECISION EUCAP NESTOR/3/2013 of 23 July 2013 on the appointment of the Head of the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (2013/400/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2012/389/CFSP of 16 July 2012 on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (1), and in particular Article 9(1) thereof, Whereas: (1) Pursuant to Council Decision 2012/389/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR), including the decision to appoint a Head of Mission. (2) On 16 July 2012, the PSC adopted Decision EUCAP NESTOR/1/2012 (2) appointing Mr Jacques LAUNAY as Head of EUCAP NESTOR as from 17 July 2012. (3) On 12 July 2013, the High Representative of the Union for Foreign Affairs and Security Policy proposed the appointment of Mr Etienne DE MONTAIGNE DE PONCINS as Head of EUCAP NESTOR from 16 July 2013 to 15 July 2014, to succeed Mr Jacques LAUNAY, HAS ADOPTED THIS DECISION: Article 1 Mr Etienne DE MONTAIGNE DE PONCINS is hereby appointed Head of the European Union Mission on Regional Maritime Capacity Building for the Horn of Africa (EUCAP NESTOR) from 16 July 2013 to 15 July 2014. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 16 July 2013. Done at Brussels, 23 July 2013. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 187, 17.07.2012, p. 40. (2) OJ L 198, 25.7.2012, p. 16.